Exhibit 10.27

THIRD AMENDMENT TO LEASE AGREEMENT

This Third Amendment to Lease Agreement (this “Third Amendment”) is made as of
November 30, 2007, by and between ARE-2425/2400/2450 GARCIA BAYSHORE, LLC, a
Delaware limited liability company (“Landlord”), and MAP PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement dated June 10,
2004, as amended by that certain First Amendment to Lease Agreement dated
August 2, 2004, and as amended by that certain Second Amendment to Lease
Agreement dated July 26, 2006 (as amended, the “Lease”), pursuant to which
Landlord leased to Tenant certain premises consisting of 32,116 square feet
(“Premises”) located at 2400 Bayshore Parkway, Mountain View, California.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

B. Tenant has requested that Landlord’s remove certain casework and fume hoods
from 2 labs on the first floor of the Premises which work is more particularly
described on Exhibit A attached hereto (“Landlord’s Alteration Work”).

C. Landlord and Tenant have agreed, subject to the terms and conditions set
forth below, to amend the Lease to, among other things, (i) provide for Landlord
to undertake Landlord’s Alteration Work, and (ii) require Tenant to pay to
Landlord $30,898 to reimburse Landlord for the costs of Landlord’s Alteration
Work and costs which Landlord may incur in connection with restoring Landlord’s
Alteration Work following the expiration or earlier termination of the Term,

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. Landlord’s Alteration Work. Landlord hereby agrees to complete Landlord’s
Alteration Work in a good and workmanlike manner. Tenant acknowledges and agrees
that Landlord and its contractors shall have the right to enter the Premises in
order to complete Landlord’s Alteration Work and Tenant shall cooperate with
Landlord in connection with the same. Tenant acknowledges that Landlord’s
performance of Landlord’s Alteration Work may adversely affect Tenant’s use and
occupancy of the Premises, during the time when such work is being performed.
Tenant waives all claims against Landlord in connection with Landlord’s
Alteration Work including, without limitation, claims for rent abatement. Tenant
further acknowledges and agrees that it shall be a condition precedent to the
performance by Landlord of Landlord’s Alteration Work that Tenant pay to
Landlord $30,898 to reimburse Landlord for the costs of Landlord’s Alteration
Work and costs which Landlord may incur In connection with restoring Landlord’s
Alteration Work following the expiration or earlier termination of the Term. In
no event shall Tenant be entitled to a return of any portion of the $30,898.

 

      LOGO [g63210img001.jpg]



--------------------------------------------------------------------------------

2. Miscellaneous.

(a) This Third Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
matters addressed herein. This Third Amendment may be amended only by an
agreement in writing, signed by the parties hereto.

(b) This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c) This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto.

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
this Third Amendment. Landlord and Tenant each hereby agree to indemnify and
hold the other harmless from and against any claims by any Broker claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this Third Amendment.

(e) Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect unaltered and unchanged by this Third Amendment. In the
event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Amendment, all of the terms and
provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.

[signatures on next page]

 

   2    LOGO [g63210img001.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment to Lease has been duly executed and
delivered by Landlord and Tenant as of the date first above written.

 

TENANT:

 

MAP PHARMACEUTICALS, INC.,

a Delaware-corporation

By:   /s/ Timothy S. Nelson Its:   President & CEO

 

LANDLORD:

 

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC,

a Delaware limited liability company

By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

 

By:  

ARE-QRS CORP.,

a Maryland corporation, general partner

By:   /s/ Jennifer Pappas Its:  

JENNIFER PAPPAS

SVP - RE GENERAL COUNSEL

 

   3    LOGO [g63210img001.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Scope of Landlord’s Alteration Work

(see attached)

 

      LOGO [g63210img001.jpg]